Citation Nr: 1756362	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, other than of the legs and feet, to include as due to Agent Orange exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin rash of the legs and feet, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a December August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned at a November 2016 video conference Board hearing.  A hearing transcript is of record.

The Veteran originally submitted separate claims of entitlement to service connection for PTSD and depression.  The Board has recharacterized both claims as a single claim for service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran initiated an appeal as to claims for service connection for tinnitus and bilateral hearing loss.  The RO granted service connection for both claims in December 2013 and they are no longer on appeal.



FINDINGS OF FACT

1.  On November 23, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning entitlement to service connection for a skin disability, other than of the legs and feet, to include as due to Agent Orange exposure. 

2.  The Veteran did not appeal or submit evidence within one year of a March 2004 rating decision that denied service connection for skin rash of the legs and feet due to herbicide agent exposure.

3.  Evidence received since the March 2004 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the claim sought to be reopened.

4.  The Veteran does not have an acquired psychiatric disability that was incurred in or otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal of entitlement to service connection for a skin disability, other than of the legs and feet, to include as due to Agent Orange exposure, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence has not been received since the March 2004 rating decision to reopen a claim of entitlement to service connection for skin rash of the legs and feet, to include as due to Agent Orange exposure.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and depression, have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal that fails to allege a specific error of fact or law.  38 U.S.C. § 7105.  An appellant or his or her representative may withdraw any substantive appeal at any time on the record at a hearing or in writing before the Board promulgates a decision. 38 C.F.R. § 20.202, 20.204.  At his November 2016 hearing, the Veteran withdrew his claim for entitlement to service connection for a skin disability, other than of the legs and feet, to include as due to Agent Orange exposure.  Hence, there remains no allegation of error of fact or law for appellate consideration, and the claim is dismissed.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA provided required notice in two September 2009 VCAA letters.  VA obtained the Veteran's service treatment records, VA medical records, identified private treatment records, and lay statements.  VA scheduled the Veteran for a November 2013 mental health examination, but the Veteran failed to attend.  Therefore, VA has satisfied its duties to notify and assist, and adjudication of this appeal does not prejudice the Veteran.

III. New and Material Evidence

In March 2004, the RO denied service connection for skin rash of the legs and feet due to herbicide agent exposure.  The Veteran neither initiated an appeal nor submitted additional evidence for the claim within one year of the March 2004 rating decision, and thus, the decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).

New and material evidence must be presented or secured to reopen a finally disallowed claim.  New evidence is evidence not previously submitted to VA.  Material evidence is evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the March 2004 rating decision, the RO determined that the evidence of record established that the Veteran suffered from a skin rash of the legs and feet but failed to establish that such skin rash began in or was related to service, to include as due to Agent Orange exposure or otherwise.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

An October 2009 private treatment record indicates the Veteran sought treatment for his rash, and was diagnosed with tinea pedis, lichen simplex chronicus, nummular dermatitis, and acrocordons.  The October 2009 does not address whether any of these diagnoses are due to service.  Moreover, the report indicates the Veteran reported onset of the rash as nine years prior to the date of treatment-approximately thirty years after service.  While new, this evidence is not material, as it does not relate to the unestablished facts of in-service injury or onset, or nexus to service; and is thus cumulative and redundant.

The Veteran submitted a January 2017 letter enclosed with treatment records for his service-connected prostate cancer due to Agent Orange exposure.  Such evidence is not material as it fails to relate to whether the Veteran's skin rash was due to service.  Additionally, such evidence is cumulative and redundant since the Veteran was already presumed to have been exposed to Agent Orange by virtue of his service in Vietnam.  Thus, the Veteran's exposure to Agent Orange was not an unestablished fact at the time of the March 2004 rating decision.  The Veteran's claimed skin rash is not one of the disabilities presumed to be due to herbicide agent exposure.  38 C.F.R. § 3.309(e).

Other evidence submitted or obtained since the final March 2004 rating similarly fails to constitute new and material evidence, to include the Veteran's continued lay assertions that his rash is due to service.  Accordingly, the Board finds no new and material evidence to reopen a claim of entitlement to service connection for skin rash of the legs and feet, to include as due to Agent Orange exposure, and the claim must be denied.

IV. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the condition in accordance with the provisions of 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA scheduled the Veteran for a November 2013 examination to determine the nature and etiology of any acquired psychiatric disabilities.  The Veteran failed to report to the examination.  The Veteran has not proffered good cause for failing to attend the examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

From September 2009, the Veteran has asserted numerous in-service stressors in support of his claim for PTSD.  Such stressors include enduring a beating by drill instructors while at recruit training, witnessing or hearing about a fellow recruit's attempted suicide, being made to view photographs of his deceased bunkmate who attempted to escape from recruit training and was later found eaten by wildlife, enduring combat in Vietnam, and experiencing fear of hostile activity while in Vietnam due to mortar fire.

A June 2010 memorandum reflects that none of the Veteran's claimed recruit training stressors could be corroborated due to insufficient information to allow meaningful research with the Joint Services Records Research.  As to combat participation, the Veteran's personnel record and DD-214 show no award of a Combat Action Ribbon or similar device despite the Veteran's military occupational specialty as a Marine rifleman.  A December 2009 VA mental health consultation reflects: "[The Veteran] says he has been having nightmares and flashbacks to his training at Parris Island.  He was in Vietnam but not in combat situations.  He talked about hearing about a fellow military trainee committing suicide."  An October 2013 VA examination report reflects the Veteran reported he did not participate in combat activity.

Altogether, the Board finds the Veteran's reporting concerning his combat experience and in-service stressors to be dubious at best.  Nevertheless, the Board acknowledges the possibility that the Veteran may have experienced fear of hostile military activity while in Vietnam-and that by virtue of the place, type, and circumstances of the Veteran's Vietnam service; the Veteran's lay testimony alone might have established the occurrence of this particular claimed stressor under 38 C.F.R. § 3.304(f)(3).  However, 38 C.F.R. § 3.304(f)(3) also requires that a VA or VA-contracted psychiatrist or psychologist confirm that the claimed stressor is adequate to support a diagnosis of PTSD, and that symptoms are related to the claimed stressor.  No such evidence is of record.  Indeed, while there are several PTSD screenings to be of record, none of the mental health records provide an actual diagnosis of PTSD.

Most importantly, an October 2013 VA psychiatric examination report reflects the Veteran failed to meet the full criteria for PTSD due to a lack of symptoms indicative of persistent arousal.  Rather, the examiner diagnosed mood disorder and alcohol abuse disorder.  It is acknowledged that no opinion has been provided regarding whether the diagnosed psychiatric disorders were related to service; and that  such diagnoses were based on the criteria of the of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  For cases certified to the Board after August 4, 2014 (such as the instant case), the diagnosis of a mental disorder must be in accordance with the Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a); 79 Fed. Reg. 45,093 (Aug, 4, 2014).  However, VA has attempted to cure these deficiencies in the October 2013 examination report by scheduling the Veteran for another examination.  However, without good cause the Veteran failed to report to a subsequently scheduled mental health examination.  As this examination was scheduled in conjunction with this original compensation claim, and the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).
 
The Board acknowledges the private and VA mental health records revealing diagnoses of depression, mood disorder, and alcohol abuse disorder.  The Boar reiterates that these record lacks any competent medical evidence establishing a nexus between the Veteran's service and such disorders.  Moreover, the Board notes the Veteran's service treatment records to be devoid of any treatment or diagnoses for any psychiatric disorders.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

The claim for service connection for a skin disability, other than of the legs and feet, to include as due to Agent Orange exposure, is dismissed.

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and depression, is denied.

The claim to reopen the issue of service connection for skin rash of the legs and feet, to include as due to Agent Orange exposure, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


